19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 1 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 2 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 3 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 4 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 5 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 6 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 7 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 8 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 9 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 10 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 11 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 12 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 13 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 14 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 15 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 16 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 17 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 18 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 19 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 20 of 21
19-52510-amk   Doc 47   FILED 12/11/19   ENTERED 12/11/19 00:46:05   Page 21 of 21
